Citation Nr: 1708980	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-41 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left great toe disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1955 to March 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for a left great toe disability (listed as a left great toe condition).  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left great toe disability that is related to service.  He specifically maintains that he suffered an injury to his left great toe while he was stationed at the Aberdeen Proving Ground in Maryland during his period of service.  The Veteran indicates that he was treated at the Kirk Army Hospital at that time and that he was subsequently placed on light duty until he received a permanent change of station orders to Fort Sill in Oklahoma.  He states that he was assigned as the barracks orderly for approximately eight months at Fort Sill in Oklahoma as a result of his left great toe disability.  He reports that, since that time, his left great toe has been physically deformed and that it is painful due to the constant rubbing of his footwear.  The Veteran essentially asserts that he suffered a left great toe injury during service and that he has suffered from left great toe problems since that time.  

The Veteran is competent to report left great toe problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Army from March 1955 to March 1958.  The Veteran's service treatment records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  

Post-service VA treatment records show treatment for degenerative joint disease of the left metatarsophalangeal joint.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a left great toe disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the notes observes that in his November 2015 notice of disagreement, the Veteran reported that he was treated for his left great toe injury at the Kirk Army Hospital at the Aberdeen Proving Ground in Maryland.  He stated that those hospital records were kept separately from his service personnel records and that they should be obtained.  The Board notes that the in-patient reports from such facility are not of record.  As such, the Board finds this matter must also be remanded to obtain those records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran at the Kirk Army Hospital at the Aberdeen Proving Ground in Maryland, from March 1955 to March 1958.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  Ask the Veteran to identify all medical providers who have treated him for left great toe problems since February 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed left great toe disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left leg disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left great toe disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed left great toe disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of treatment for a left great toe injury during service, as well as his reports of left great toe problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

